Citation Nr: 1615709	
Decision Date: 04/19/16    Archive Date: 04/26/16

DOCKET NO.  11-23 722A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to a higher rating for service-connected limitation of flexion, right knee iliotibial band syndrome, currently evaluated as 10 percent disabling.

2.  Entitlement to a higher rating for service-connected limitation of flexion, left knee iliotibial band syndrome, currently evaluated as 10 percent disabling.

3.  Whether new and material evidence has been received to reopen a claim of service connection for asthma.

4.  Entitlement to service connection for a respiratory disorder, to include asthma.

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from June to December 1985, and from April 1987 to January 1992, with additional reserve service.

This case comes to the Board of Veterans' Appeals (Board) partly on appeal from a December 2009 decision by the RO in Togus, Maine that in pertinent part, denied service connection for asthma, and denied increased ratings for service-connected bilateral knee iliotibial band syndrome.  Jurisdiction of this appeal was subsequently transferred to the RO in Indianapolis, Indiana.

This case also comes to the Board on appeal from a May 2013 rating decision in which the RO denied entitlement to a TDIU.

A request for a TDIU, whether expressly raised by a claimant or reasonably raised by the record, is an attempt to obtain an appropriate rating for disability or disabilities, and is part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009); see also Roberson v. Principi, 251 F. 3d 1378, 1384 (Fed. Cir. 2001). 

A videoconference hearing was held in February 2016 before the undersigned Veterans Law Judge (VLJ) of the Board, and a transcript of this hearing is of record.

Additional evidence was received from the Veteran in February 2016.  As the Veteran has waived initial RO review of this evidence, the Board will consider it.  38 C.F.R. § 20.1304.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  On February 29, 2016 prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of the appeals for increased ratings for his bilateral knee disabilities is requested.

2.  The RO previously denied service connection for asthma in an October 2002 rating decision and properly notified the Veteran, who did not appeal that decision.

3.  Some of the additional evidence received since that October 2002 rating decision relates to an unestablished fact necessary to substantiate the claim, and/or raises a reasonable possibility of substantiating the claim for service connection for asthma.

4.  It is at least as likely as not that the Veteran has a chronic respiratory disorder characterized as asthma that had its onset during military service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeals for increased ratings for his bilateral knee disabilities by the appellant (or his or her authorized representative) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  New and material evidence having been received, the claim for service connection for asthma is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).
 
3.  Resolving all reasonable doubt in his favor, the criteria for entitlement to service connection for a respiratory disorder, to include asthma have been met. 38 U.S.C.A. §§ 1110, 1117, 1131, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Dismissal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant, through his authorized representative, has withdrawn his appeals for increased ratings for his bilateral knee disabilities, and, hence, there remain no allegations of errors of fact or law for appellate consideration as to these two issues.  Accordingly, the Board does not have jurisdiction to review the appeal of the issues of increased ratings for his bilateral knee disabilities, and they are dismissed.


The Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

With regard to the claim of service connection for asthma, the Board finds that the RO has substantially satisfied the duties to notify and assist.  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the appellant in proceeding with this issue given the fully favorable nature of the Board's decision.


New and Material Evidence

In its December 2009 decision, the RO apparently determined that new and material evidence had been received to reopen the previously denied claim for service connection for asthma.  Regardless of how the RO ruled on this question, the Board must determine whether there is new and material evidence to reopen this claim, before proceeding further, because this initial determination affects the Board's jurisdiction to adjudicate this claim on its underlying merits. Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996). 

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of the decision.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2014).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2014); see also Manio v. Derwinski, 1 Vet. App. 140, 145 (1991). 

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015). 

In determining whether evidence is "new and material," the credibility of the new evidence must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992); Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curium).  See also Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not require the Secretary to consider the patently incredible to be credible").  The United States Court of Appeals for Veterans Claims (Court) has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Shade v. Shinseki, 24 Vet. App. 110 (2010). 

The Board notes that the Veteran's prior claim of service connection for chronic obstructive pulmonary disease (COPD) was denied in an unappealed August 1992 rating decision.  

In November 2001, the Veteran filed a new claim of service connection for asthma.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008) (finding that a claim for one diagnosed disease or injury cannot be prejudiced by a prior claim for a different diagnosed disease or injury, when it is an independent claim based on distinct factual bases).  

The RO denied entitlement to service connection for asthma in an unappealed October 2002 rating decision, on the basis that new and material evidence had not been submitted to reopen his claim for service connection for asthma.  The RO properly notified the Veteran of this denial, he did not appeal it, and no additional evidence pertinent to the issue was physically or constructively associated with the claims folder within one year of the rating decision.  See 38 C.F.R. § 3.156 (2015); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  Thus, the October 2002 rating decision became final based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103 (2015). 

The Veteran filed an application to reopen his claim for service connection for asthma in May 2009, and in the December 2009 decision currently on appeal, the RO denied service connection for asthma.  The instant appeal ensued.

The evidence of record at the time of the prior final October 2002 decision included his STRs which showed treatment for seasonal allergic rhinitis, VA examination reports and lay statements to the effect that he had asthma.  An April 1992 VA general medical examination indicated that the Veteran had a respiratory disorder "similar to asthma," and was using an atomizer, but had normal breath sounds and no wheezing.  Asthma was not diagnosed.  An April 1992 chest X-ray study was normal.  A May 1993 report of medical examination performed for reserve purposes showed a normal chest and lungs.

Additional evidence received since the prior final October 2002 rating decision includes a report of an April 1996 evaluation at Great Lakes Naval Hospital reflecting that the Veteran was referred for pulmonary evaluation/diagnosis of the cause of his dyspnea.  The provisional diagnosis was dyspnea, rule out pneumoconiosis (early).  He was given a prescription for an Albuterol inhaler and Beclomethasone.  VA outpatient treatment records dated since 2002 reflect a diagnosis of asthma/bronchitis.  A report of a June 2011 VA compensation examination shows a current disability of asthma.

This additional evidence, especially in combination with other evidence of record, is new and material.  Specifically, the claims file now contains medical records showing a diagnosis of current asthma, the lack of which was one basis for the prior denial of this claim.  This evidence was not previously considered by agency decisionmakers, is not cumulative or redundant, relates to unestablished facts necessary to substantiate the Veteran's claim, and raises a reasonable possibility of substantiating the claim.  Accordingly, the Veteran's service connection claim for a respiratory (or lung) disorder is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156; Shade, supra.



Service Connection for a Respiratory Disorder 

The Veteran contends that he has current asthma that was incurred in service as a result of exposure to smoke from oil fires in the Gulf War.  

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54. 

Service connection is granted if it is shown the Veteran suffers from disability resulting from an injury sustained or a disease contracted in the line of duty during active military service, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303, 3.306.  Other diseases initially diagnosed after service also may be service connected if the evidence, including that pertinent to service, shows the diseases were incurred in service.  38 C.F.R. § 3.303(d). 

Certain diseases like bronchiectasis are considered chronic, per se, and therefore will be presumed to have been incurred in service if manifested to a compensable degree (meaning to at least 10-percent disabling) within one year of separation from service.  This presumption, however, is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).

Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b).  

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303 (2014); see also Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

Service connection may only be awarded to an applicant who has disability existing on the date of application, not for past disability.  Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328, 1332 (1997)); but see McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (further clarifying that this requirement of current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim).

Records on file show that the Veteran had active service in the Southwest Asia theater of operations during the Persian Gulf War from October 1, 1990 to April 30, 1991.  Therefore, service connection may also be established under 38 C.F.R. § 3.317.  Under that section, service connection may be warranted for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War.  For disability due to undiagnosed illness and medically unexplained chronic multisymptom illness, the disability must have been manifest either during active military service in the Southwest Asia theater of operations or to a degree of 10 percent or more not later than December 31, 2016.  See 38 C.F.R. § 3.317(a)(1).

For purposes of 38 C.F.R. § 3.317, there are three types of qualifying chronic disabilities:  (1) an undiagnosed illness; (2) a medically unexplained chronic multi symptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A 1117(d) warrants a presumption of service connection.

An undiagnosed illness is defined as a condition that by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis.  In the case of claims based on undiagnosed illness under 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. at 8-9.  Further, lay persons are competent to report objective signs of illness.  Id.  To determine whether the undiagnosed illness is manifested to a degree of 10 percent or more the condition must be rated by analogy to a disease or injury in which the functions affected, anatomical location or symptomatology are similar.  See 38 C.F.R. § 3.317(a)(5); see also Stankevich v. Nicholson, 19 Vet. App. 470   (2006). 

A medically unexplained chronic multisymptom illnesses is one defined by a cluster of signs or symptoms and specifically includes chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders (excluding structural gastrointestinal diseases), as well as any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multisymptom illness.  A "medically unexplained chronic multisymptom illness" means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities." Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii).

For purposes of section 3.317, disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4).

The determination as to whether these requirements for service connection are met is based on an analysis of all the relevant evidence of record and the evaluation of its competency and credibility to determine its ultimate probative value in relation to other evidence.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

A review of the evidence reflects that the Veteran has been diagnosed with dyspnea and asthma, and has a current respiratory disorder.  Consequently, the determinative issue is whether or not this disability is attributable to his military service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between the disability and an injury or a disease incurred in service.").

Service treatment records reflect that the Veteran's lungs were normal on enlistment examination in April 1987, and a chest X-ray study was normal.  In an April 1987 report of medical history, the Veteran denied a history of asthma, shortness of breath, chest pain and reported a history of hay fever.  The reviewing examiner noted that it was seasonal and mild.  He was seen for a cold in March 1990, and on examination, his chest was within normal limits.  The diagnostic assessment was frontal sinusitis, and minor cold.  In April 1990, he complained of right-sided chest pain, increased with movement.  On examination, there was no significant abnormality.  Another note dated the same day showed that the Veteran reported right-sided chest pain for two days, with no known trauma.  There was no pain with deep breath.  Pain increased with movement, especially arm and shoulder movement.  He had a slight non-productive cough, and was a non-smoker.  On examination, the lungs were clear to auscultation, and pain was reproduced with shoulder range of motion.  The diagnostic assessment was chest wall strain.  In September 1990, the Veteran complained of sinus blockage for two weeks.  On examination, his lungs were clear to auscultation and percussion.  The diagnostic assessment was seasonal rhinitis.  In September 1991, he complained of allergic rhinitis symptoms occurring annually (sneezing, congestion, runny nose).  On examination, his lungs were clear to auscultation. The diagnostic assessment was seasonal allergic rhinitis.  In November 1991, he complained of a cold, cough, and chest pain. On examination, his lungs were clear to auscultation, and there was tenderness to palpation of the lateral chest wall.  The diagnostic assessment was an upper respiratory infection, and chest wall pain secondary to coughing.

An April 1992 VA general medical examination indicated that the Veteran had a respiratory disorder "similar to asthma," and was using an atomizer, but had normal breath sounds and no wheezing.  Asthma was not diagnosed.  An April 1992 chest X-ray study was normal.  

Service treatment records dated after his period of active service include a May 1993 report of medical examination performed for reserve purposes showing a normal chest and lungs.  In a May 1993 report of medical history, the Veteran reported a history of sinusitis and hay fever, and denied a history of asthma, shortness of breath and chest pain.

Private medical records dated in October 1995 reflect that the Veteran was seen for shortness of breath and chest heaviness.  On examination, his lungs were clear to auscultation, with no wheezing.  The diagnostic assessment was atypical chest pain and dyspnea.

A report of an April 1996 evaluation at Great Lakes Naval Hospital reflects that the Veteran was referred for pulmonary evaluation and diagnosis of the cause of his dyspnea.  The provisional diagnosis was dyspnea, rule out pneumoconiosis (early).  He was given a prescription for an Albuterol inhaler and Beclomethasone.  

In April 1996, the Veteran underwent evaluation for the comprehensive clinical evaluation program (CCEP) for purposes of the Department of Defense Persian Gulf Medical Registry.  A handwritten note reflects that he was referred for pulmonary evaluation/diagnosis of the cause of his dyspnea.  The provisional diagnosis was dyspnea, rule out pneumoconiosis (early).  He was given a prescription for an Albuterol inhaler and Beclomethasone.

VA medical records reflect treatment for respiratory conditions.  In September 2001, the Veteran reported that he had a history of bronchial asthma since he returned from the Gulf War in 1991.  The diagnostic assessment was an upper respiratory infection.  In November 2001, the Veteran presented with a history of worsening shortness of breath for two months.  He was diagnosed with acute bronchitis.

A March 2002 VA general medicine attending note reflects that the Veteran reported episodes of bronchospasm after cold brisk walking and exposure to cats.   The number of episodes had been significantly reduced since using his inhalers. He said he quit smoking 15 years ago.  The pertinent diagnosis was asthma/bronchitis since the Gulf War.  VA outpatient treatment records dated since 2002 reflect diagnoses of asthma and bronchitis.  

An allergy skin test nursing note dated in May 2002 shows that the Veteran complained of rhinitis symptoms and asthma tightness that was worse seasonally.  
A May 2002 report of a VA allergy skin test shows that the Veteran was allergic to allergens including trees, ragweed, cats and dogs, among others, and was diagnosed with allergic asthma and allergic rhinitis.  A May 2002 allergy clinic note reflects that the Veteran complained of dyspnea.  He reported that his asthma was diagnosed in 1997, and his symptoms were dyspnea, wheezing and chest tightness.  His triggers were cats, mold, exercise and upper respiratory infections. He complained of 3-pillow orthopnea and nocturnal awakenings with dyspnea two to three times weekly, and used albuterol.  He had three dogs and a cat.  He said he quit smoking tobacco 11 years ago.  It was noted that pulmonary function tests (PFTs) were performed at a VA facility in February 2002.  The diagnostic assessment was orthopnea and dyspnea out of proportion to his asthma history and PFT findings, and history of allergic rhinitis.  She prescribed Flonase and Allegra, and recommended that he get rid of his pets.  A chest X-ray study was normal other than mild scoliosis.

A July 2002 allergy clinic note reflects that the Veteran had mixed asthma.  He said he felt much better today with the addition of Flonase and Allegra to his
normal asthma medications of AeroBid and albuterol.  He said he primarily got symptoms when exercising.  The diagnostic assessment was asthma.  In September 2002, he was diagnosed with asthma/bronchitis since the Gulf War.  In October 2002, he was diagnosed with stable asthma and a mild upper respiratory infection.  

A May 2007 private medical record reflects that the Veteran was seen for acute bronchitis and mild exacerbation of asthma.

Subsequent VA medical records reflect ongoing treatment for asthma.  His problem list includes asthma, unspecified type, and allergic rhinitis.  A January 2008 nursing note reflects that he had a prior history of lung disease/COPD, and asthma.  He said he would resume working in trucking since he was laid off from an apprenticeship as a boilermaker.  The diagnostic assessment was intermittent asthma.  A January 2008 general medicine attending note reflects that the Veteran reported that he had frequent asthma attacks and had recurrent bronchitis since he was a welder in the Army.  A November 2008 treatment record reflects a diagnosis of mild intermittent asthma.  April 2009 and November 2011 VA outpatient treatment records reflect a prior medical history of mild intermittent asthma/bronchitis, and allergic rhinitis.  A December 2012 VA outpatient treatment record reflects a diagnosis of mild intermittent asthma, treated with an Albuterol inhaler as needed.  The examiner noted that he also had allergic rhinitis, and was a former smoker who quit more than 20 years ago.

In his May 2009 claim, the Veteran contended that during service, his primary work was welding, and he welded on aircraft and was exposed to the oil fires during the Gulf War which caused asthma and difficulty breathing.  In an August 2009 letter, he said he had no breathing problems or asthma on enlistment, but after his return from the Gulf War he started having breathing problems, and was later diagnosed with asthma when he completed the Persian Gulf Medical Registry at Great Lakes Naval Center.

In an August 2009 buddy statement, another Veteran (E.K.) stated that he served together with the Veteran, including in Saudi Arabia during Desert Shield and Desert Storm.  He said that during the two years before the Persian Gulf War, the Veteran never had any trouble completing the physical training runs, including the 5 and 6-mile runs, but after they returned from the Gulf, he had problems finishing most of the runs, especially the longer runs, and he witnessed him dropping out several times, and he complained of being unable to breathe.

On VA compensation examination in June 2011, the Veteran reported that he served in the Gulf War from October 1990 to April 1991, and that during his service in the Gulf, they had to drive through the oil fires in approximately December 1990 to January 1991, and had no protection.  He stated that he felt short of breath immediately after that, but was able to do his job.  He stated that on his enlistment exam in April 1987 he had symptoms of hay fever but no asthma.  Also while in the service and in the Gulf he had no symptoms of allergies and did not receive any treatment for allergies, but when he returned to Kentucky from the Gulf in April 1991 he developed symptoms of itchy and watery eyes and an itchy runny nose.  Then in September or October 1991 while stationed at Fort Campbell in Kentucky he was on a run and he became short of breath and did not lose consciousness.  He was reported given an inhaler which he began to use before physical training.  Prior to this and from his return from the Gulf until this episode in September or October 1991 when he went on runs he did not get short of breath.  Currently, when he felt shortness of breath he used a Proventil inhaler three to four times per week.  He also reported symptoms of chest tightness but no wheezing.  He denied any symptoms of productive cough, sputum production, hemoptysis, and anorexia.  He had dyspnea on exertion climbing one to two flights of stairs, but previously had no shortness of breath when climbing stairs until about a year ago.   On examination, breath sounds were equal bilaterally, with no rales or wheezes.  The examiner noted that chest X-ray studies in May 2002 and December 2007 were normal.  The diagnosis was asthma.  He noted that a PFT was not performed.  He opined that it is less likely than not that the Veteran's asthma is related to the hazardous environmental exposure of oil well smoke. 

In a July 2011 addendum, the same VA examiner indicated that the Veteran's chest X-ray studies were normal, without evidence of fibrosis or restrictive lung disease.  He was seen in the allergy clinic in May 2002 due to dyspnea, wheezing and chest tightness, and skin testing was positive to histamine, ragweed, cats, dogs, and trees.  He noted that a report of February 2002 PFTs was consistent with mild restriction, and an echocardiogram was normal.  He noted that he had improvement in symptoms after treatment of his nasal symptoms with Flonase and Allegra and his asthma had been stable.

In his September 2011 substantive appeal, the Veteran stated that he did not have asthma until he came home from the Gulf War.

At his February 2016 Board hearing, the Veteran testified that after he returned from Desert Storm, he felt chest pressure, and went to sick call, and was given an inhaler.  He said he went to sick call twice a week for this problem.  He testified that he had continuous lung symptoms ever since he returned from Desert Storm, and that his VA physician diagnosed asthma.  He said he was in the Gulf for six months.  He said he was diagnosed with asthma at a medical examination two years after separation (at a Great Lakes Persian Gulf examination).  He then went to VA's Crown Point Clinic, where he was told he did not have asthma.  His wife testified that his respiratory condition continued even after he got out of the service, and he had several bouts of pneumonia and bronchitis.  

In evaluating the evidence of record, the Board acknowledges that there are some inconsistencies as to the onset of symptoms reported by the Veteran.  However, the Veteran testified at the Board hearing that he had experienced continuous lung symptoms ever since he returned from Desert Storm, and stated at his June 2011 VA examination that he noticed shortness of breath immediately after exposure to smoke in the Persian Gulf.  His statements of chronic breathing difficulties following his service in the Persian Gulf are also supported by lay statements and testimony by his wife and E.K.  Therefore, the Board determines that the inconsistent statements as to onset of a lung disorder are not enough to undermine the probative value of his comments.

Based on the foregoing, the Board finds that the evidence supports a finding that the Veteran's chronic respiratory condition, including asthma was caused by, or is a result of his military service.  In making this determination, the Board notes that the Veteran is competent to report the respiratory symptoms.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007) (holding that lay testimony is competent to establish the presence of observable symptomatology); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The Veteran is also competent to report that he experienced these symptoms after his deployment to the Persian Gulf War where he was presumably exposed to chemicals, burning fuels, etc.  See Washington v. Nicholson, 19 Vet. App. 362 (2005) (holding that a Veteran is competent to report what occurred during service because he is competent to testify as to factual matters of which he has first-hand knowledge).  In this regard, the Board highlights that competent testimony is limited to that which the witness has actually observed and is within the realm of his personal knowledge; such knowledge comes to a witness through use of his senses-that which is heard, felt, seen, smelled or tasted.  Layno v. Brown, 6 Vet. App. 465 (1994).  It is within the Veteran's realm of personal knowledge whether he has experienced respiratory symptoms during service and has experienced these symptoms since service. 

Moreover, the Board finds, in spite of the inconsistencies, the Veteran's reports of in-service symptoms and a continuity of symptomatology since service to be credible.  His records are internally consistent as the service treatment records note findings of upper respiratory infections, colds, and chest pain.  In this regard, the Board points out that in spite of the inconsistencies in the type and onset of symptoms, the Veteran has consistently reported that intermittent breathing difficulties and dyspnea since service.  As such, the Board finds that the Veteran's statements are credible and probative, and add weight to the overall claim.  See Struck v. Brown, 9 Vet. App. 145, 155-156 (1996). 

After a careful review of the all of the medical and lay evidence of record, the Board, in its role as a finder of fact, finds that the in-service findings of respiratory infection and chest pain, as well as the Veteran's reports of in-service symptoms and continuity of symptomatology since service are persuasive in determining the onset and etiology of his asthma.

Regarding the medical evidence of record, there is both a positive and a negative medical opinion of record addressing the etiology of the Veteran's respiratory conditions.  Three months after the Veteran's separation from service, in April 1992, a VA compensation examiner indicated that the Veteran had a respiratory disorder "similar to asthma," and was using an atomizer, but had normal breath sounds and no wheezing.  Several VA outpatient treatment records reflect a medical history of asthma since the Gulf War.  In contrast, the June 2011 VA examiner found that it is less likely than not that the Veteran's asthma is related to the hazardous environmental exposure of oil well smoke. 

In weighing the medical opinions of record, the in-service complaints and post-service medical findings of chronic respiratory symptoms, the conceded exposure to chemicals and burning fuel/oil, etc. in service, and the statements and testimony from the Veteran, his wife, and E.K. regarding chronic respiratory symptomatology since service for many years, the Board finds that the evidence is relatively equally balanced in terms of whether he has a respiratory disorder related to his military service, and will resolve this reasonable doubt in the Veteran's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra. Therefore, entitlement to service connection for a respiratory disorder is warranted.






							(Continued on the next page)

ORDER

The appeal for an increased rating for a right knee disability is dismissed.

The appeal for an increased rating for a left knee disability is dismissed.

The petition to reopen a previously denied claim for service connection for asthma is granted.

Entitlement to service connection for a respiratory disorder diagnosed as asthma is granted.

REMAND

Although further delay is regrettable, the Board finds that further development is required prior to adjudication of the Veteran's claim for a TDIU.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

To qualify for a TDIU, the evidence must show that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities and there is one disability ratable at 60 percent or more, or, if more than one disability, at least one disability ratable at 40 percent or more and a combined disability rating of at least 70 percent.  38 C.F.R. § 4.16(a) (2015).  However, even if the Veteran does not satisfy these threshold minimum rating requirements of § 4.16(a), it is also possible to receive a TDIU on an extra-schedular basis under 38 C.F.R. § 4.16(b) if it is determined he is incapable of securing and maintaining substantially gainful employment on account of his service-connected disabilities.

The Veteran's service-connected disabilities include headaches (rated 20 percent disabling from May 11, 2009), degenerative disc disease with back pain (rated 20 percent disabling from May 11, 2009), duodenal ulcer disease with duodenopathy (20 percent disabling from September 27, 2011), iliotibial band syndrome of the right knee (10 percent disabling) iliotibial band syndrome of the left knee (10 percent disabling), limitation of motion of the right knee (10 percent disabling from May 11, 2009), limitation of motion of the left knee (10 percent disabling from May 11, 2009), a right ankle disability (10 percent disabling from May 11, 2009), and a left ankle disability (10 percent disabling from May 11, 2009).  

Previously, his combined rating was 80 percent from May 11, 2009, and the RO determined that he did not meet the criteria for a TDIU under 38 C.F.R. § 4.16(a).  See February 2014 supplemental statement of the case.  However, in the instant decision, the Board has established service connection for asthma, and a disability rating has not yet been assigned for this disability, which may affect his combined service-connected disability rating.

Moreover, the Board finds that additional evidence is needed regarding the Veteran's work history.  Specifically, the evidence is unclear regarding his employment history and as to when he stopped working.  In a June 2006 VA Form 28-1900 (Disabled Veterans Application for Vocational Rehabilitation), the Veteran said he was currently working for New Prime as a lease operator.  A January 2008 nursing note reflects that the Veteran reported that he would resume working in trucking since he was laid off from an apprenticeship as a boilermaker.  

In his September 2011 VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability), he said he worked for Daily Express as a truck driver from January 2008 to May 2009.  No other employment was listed.  He said he had received additional vocational rehabilitation since then, and had completed two years of college

On VA examination in October 2009, the Veteran reported that he was currently working as a long-distance truck driver. 

At his February 2016 Board hearing, the Veteran testified that he stopped working as a truck driver in 2009, and subsequently finished college with a degree in religious studies in October 2015.  Since then he had been working as a volunteer on the weekends, and the work was related to his college degree.  He testified that in this position, he had to walk in parking lots and speak with truck drivers, and sometimes had to stop due to pain.  His wife stated that he also had to stop due to gasping from asthma.  She testified that his activity level had noticeably declined in the past year.

In light of these inconsistencies in the Veteran's reported work history, and because the record is unclear as to when the Veteran last worked and when he became too disabled to work, the Board finds that the AOJ should send the Veteran another VA Form 21-8940, and ask him to fill the form out completely. In particular, he is asked to list all of his employment for the last five years he worked, including any part-time work.

On VA general medical compensation examination in March 2013, it was noted that the Veteran was a welder from 1985 to 1997, and worked as a truck driver from 1997 to 2009.  He reportedly stopped working in 2009 because of backaches, headaches, and pain of the knees and ankles.  His duodenal ulcer had no impact on his ability to work.  He had difficulty driving a truck because of backache, knee and ankle pain and headache, and difficulty bending, lifting, carrying, and climbing ladders.  He had to secure and tarp steel on truck which he had difficulty in doing because of pain. The examiner opined that he could do sedentary desk work.  No rationale was provided.

The Board finds that additional medical comment is needed as to the effect of the Veteran's service-connected disabilities, including asthma, on his ability to obtain or maintain gainful employment.  

Ongoing relevant medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Finally, it does not appear that all of the Veteran's vocational rehabilitation and Education (VRE) records are on file, although the AOJ indicated that they were reviewed in May 2013.  See February 2014 supplemental statement of the case.  On remand, obtain these VA records as they are pertinent to this claim. 

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran another VA Form 21-8940, and ask him to fill the form out completely.  In particular, he is asked to list all of his employment for the last five years that he worked, including any part-time work, and to clarify when he stopped working.

2.  Obtain relevant VA medical records pertaining to treatment or evaluation of the Veteran's service-connected disabilities dated since March 2013.

3.  Attempt to obtain the Veteran's VA Vocational Rehabilitation and Education records and associate them with the electronic claims file.

If these records are unavailable, this fact must be documented in the claims file and the Veteran appropriately notified.

4.  Then, following any necessary development, including contacting the Veteran's former employers, the AOJ should obtain a medical opinion from a VA examiner as to the functional effect of the Veteran's service-connected disabilities on his ability to obtain or maintain gainful employment.  The claims file must be made available to and reviewed by the examiner.  A medical examination is only needed if the examiner deems it necessary.

The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles.

5.  Then readjudicate the claim for a TDIU (including on an extraschedular basis), in light of the additional evidence received since the February 2014 supplemental statement of the case.  If the claim is not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


